Citation Nr: 0520221	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, prior to April 11, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, from April 11, 2002 to May 4, 2003.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to April 
1950, February 1957 to June 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in May 2005, was granted by the 
Board on May 17, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability, as 
raised by the veteran in his August 2002 substantive appeal, 
is not yet ripe for appellate review, and is thereby referred 
to the RO for appropriate disposition.

The issue of entitlement to an increased rating for bilateral 
hearing loss, evaluated as 40 percent disabling, on and after 
May 5, 2003, is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to April 11, 2002, the appellant's 
bilateral hearing loss was manifested by level XI hearing 
acuity in the right ear, and level III hearing acuity in the 
left ear.

2.  For the period from April 11, 2002 to May 4, 2003, the 
appellant's bilateral hearing loss was manifested by level XI 
hearing acuity in the right ear, and level VI hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss, for the period prior to 
April 11, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).

2.  The criteria for a 50 percent disability rating for 
bilateral hearing loss, for the period from April 11, 2002 to 
May 4, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided his private medical records.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for VA examinations, and they were accorded him.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Rating Schedule), but that findings sufficient 
to identify the disease and the resulting disability and 
above all, coordination of the rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased Rating for Bilateral Hearing Loss, Prior to April 
11, 2002

Review of the veteran's service medical records show no 
evidence of hearing loss in the early years of active 
military service, and no measurable hearing loss until a June 
1958 hearing evaluation during a routine physical.  In an 
accompanying audiogram, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
*
35
LEFT
5
0
15
*
20

In June 1969, upon separation from the final period of the 
veteran's active military service, an audiogram was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
40
LEFT
10
5
20
25
35



The first reference of record to the veteran's hearing loss 
subsequent to service was an April 1984 audiological clinic 
note, which stated that the veteran had moderate high 
frequency sensorineural hearing loss in his left ear, with 
good speech discrimination at 80 percent.  He also had severe 
mixed hearing loss in his right ear, with very good speech 
discrimination at 92 percent.  At that time, an audiogram was 
also conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
70
*
90
LEFT
10
15
45
*
60

In August 1985, a VA audiological evaluation was conducted.  
The veteran reported being exposed to extensive jet noise 
during service.  The veteran's external ears, external 
auditory canals, and tympanic membranes were found to be 
unremarkable.  An audiogram was also conducted.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
80
85
LEFT
20
25
40
50
50

Average puretone decibel loss figures were not stated, but 
the word recognition percentage was 100 percent in the right 
ear, and 96 percent in the left ear.

During a January 1987 VA audiological evaluation, the veteran 
noted that around 1965 or 1970, he underwent a right 
exploratory tympanoplasty and stapedectomy, which resulted in 
temporarily stabilized hearing.  Upon physical examination, 
external ears, external auditory canals, and tympanic 
membranes appeared normal.  An accompanying audiogram 
revealed puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
75
*
90
LEFT
15
20
50
*
55

Subsequently, a VA audiological examination was conducted in 
February 1987.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
55
*
90
LEFT
5
15
40
*
50

The average puretone decibel loss was not reported.  Speech 
audiometry revealed speech recognition ability to be 52 
percent in the right ear, and 88 percent in the left ear.  

In March 1987, an audiogram was conducted.  The examiner 
noted that the veteran had mixed hearing loss in the right 
ear, and high frequency sensorineural loss in the left ear.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
55
*
*
LEFT
5
15
40
*
*

In August 1987, another VA audiological evaluation was 
conducted.  The examiner noted that the veteran requested 
hearing aids, and that he and the veteran discussed a revised 
stapedectomy and the risks of "dead ear."  An audiogram was 
also conducted.  Puretone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
85
95
LEFT
15
25
50
50
50

Average puretone decibel loss figures were not stated, and 
word recognition percentage scores were not given.  The 
examiner found that the veteran had moderately severe to 
profound mixed hearing loss in his right ear, and high 
frequency moderate to severe sensorineural hearing loss at 
1500 to 8000 Hertz in his left ear.  He also noted that the 
veteran had an essentially normal tympanogram in the left 
ear, and a hypermobile middle ear system in the right ear.

An April 1988 record reviewed the veteran's history of a 
stapedectomy in approximately 1974, and discussed a revision 
stapedectomy and the accompanying risks of total hearing 
loss.  In April 1990, a VA audiological evaluation was 
conducted; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
*
90
LEFT
55
50
60
*
75

The average puretone decibel loss was not reported, but 
speech audiometry revealed speech recognition ability to be 
88 percent in the right ear, and 100 percent in the left ear.  
The accompanying treatment record noted that upon physical 
examination, the veteran's tympanic membrane were normal, but 
based on the current audiogram, the veteran was not a 
candidate for a revision stapedectomy.

In June 2000, a VA hearing aid evaluation was conducted.  
Auditory tests suggested anakusis in the right ear, and 
moderate to profound hearing loss in the left ear, but showed 
92 percent word discrimination scores at 100 decibels for the 
right ear.  In July 2000, another hearing evaluation was 
conducted.  The left ear was found to have moderately severe 
mixed hearing loss, and the right ear was found to have 
severe to profound mixed hearing loss.  However, reliability 
of these findings was reported as poor.

Thereafter, a VA audiological evaluation in September 2000 
charted the puretone decibel loss test results, but no 
numerical scores were stated.  However, the report showed an 
average speech reception threshold (SRT) of 105+ in the right 
ear, and 35 in the left ear, with word discrimination scores 
in the left ear being 96 at 65 decibels, and 100 at 75 
decibels.  The audiologist noted that the speech audiometry 
test was not conducted for the right ear because of the 
severity of the hearing loss.  The audiologist further noted 
that the audiometric results obtained were no response to 
sound or to speech stimuli in the right ear.  The veteran 
underwent right middle ear exploration, with no 
complications, in October 2000.  Immediately following, a VA 
audiological evaluation was conducted.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
45
50
70
70
75

The average puretone decibel loss was reported as 105+ 
decibels for the right ear and 66 decibels for the left ear.  
The examination report also noted speech recognition score to 
be 88 percent in the left ear, and stated that speech 
recognition could not be tested in the right ear.

A VA audiological evaluation was conducted in November 2001.  
The puretone decibel loss results were charted, but numerical 
scores were not stated.  The average SRT was 110+ in the 
right ear, and 30 in the left ear.  Word discrimination score 
was stated as 96 for the left ear at 70 decibels.  The 
audiologist stated that the veteran had total hearing loss in 
his right ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  Level I represents essentially 
normal audio acuity, with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2004).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Here, the puretone threshold averages, as stated 
in the September 2000 VA audiological evaluation, satisfy the 
regulatory requirements of 38 C.F.R. § 4.86 for a pattern of 
exceptional hearing impairment in the right ear, as puretone 
decibel loss is 105+ at each of the specified frequencies.  
Therefore, 38 C.F.R. 4.86(a) applies with regard to the right 
ear, but not the left ear.

As such, the most recent findings on VA evaluation in October 
2000 for this period showed a level XI hearing acuity in the 
right ear, using Table VIa, and a level III hearing acuity in 
the left ear, using Table VI.  See 38 C.F.R. § 4.85, Tables 
VI and VIa.  Consequently, applying these numerals to Table 
VII, the numeric designations of level XI hearing acuity in 
the right ear and level III hearing acuity in the left ear 
translate to a 20 percent evaluation for hearing impairment.  
38 C.F.R. § 4.85(h), Diagnostic Code 6100.  Although the 
objective evidence of record confirms that the veteran's 
hearing loss is significant, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Accordingly, an evaluation in excess of 20 percent disabling, 
prior to April 11, 2002, is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Bilateral Hearing Loss, From April 11, 
2002 to May 4, 2003

The veteran was assigned an evaluation of 30 percent 
disabling for bilateral hearing loss in October 2003, 
effective April 11, 2002 through May 5, 2003.  That 
evaluation was based on a VA audiological examination in 
April 2002.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
50
65
75
75
80

The average puretone decibel loss was reported as 105+ 
decibels for the right ear and 74 decibels for the left ear.  
The examination report also noted speech recognition ability 
to be 88 percent in the left ear, and stated that speech 
recognition could not be tested in the right ear.  In 
November 2002, December 2002, and February 2003, VA medical 
records showed that the veteran was given hearing aids, and 
was seen for their refitting.

Here, the puretone threshold averages, as stated in the April 
2002 VA audiological evaluation, satisfy the regulatory 
requirements of 38 C.F.R. § 4.86 for a pattern of exceptional 
hearing impairment in each ear, and therefore 38 C.F.R. 
§ 4.86 applies in this case with regard to both ears, and 
Table VIa must be used.  

Applying the results of the April 2002 VA audiological 
evaluation to Table VIa produces results of a level XI 
hearing acuity in the right ear, and a level VI hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  
Consequently, applying the numeric designations of level XI 
hearing acuity in the right ear, and level VI hearing acuity 
in the left ear, to Table VII translates to a 50 percent 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100.  As the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria, a rating of 50 percent 
disabling, but no greater, for bilateral hearing loss, for 
the period April 11, 2002, to May 4, 2003, is warranted.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
prior to April 11, 2002, is denied.

A 50 percent evaluation for bilateral hearing loss, but no 
greater, for the period April 11, 2002 to May 4, 2003, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

During his Board videoconference hearing in May 2005, the 
veteran noted that he had recently received new hearing aids, 
and had his hearing tested twice since February 2005.  
Although the veteran has submitted records from both of these 
evaluations, the Board finds that these records are 
insufficient for the purposes of rating the veteran's hearing 
loss disability as it currently stands.  That is because the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria as 
stated in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  That criteria requires that 
evaluations of a veteran's hearing loss be stated at each of 
four separate frequencies, and employ the Maryland CNC 
controlled speech discrimination test.  The evidence of 
record only partially satisfies the criteria listed in 
38 C.F.R. § 4.85.  Therefore, the Board does not have 
sufficient evidence upon which to base a decision on this 
issue.  

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran's last 
VA examination was in May 2003, and the veteran stated during 
his May 2005 Board videoconference hearing that his hearing 
loss disability was continually worsening.  Based on the 
veteran's history of progressively increasing bilateral 
hearing loss, and on the above decision on the other issues 
on appeal, the Board finds that a current VA examination 
would provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim for entitlement to 
a higher evaluation with regard to the veteran's service-
connected bilateral hearing loss disability, on and after May 
5, 2003.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The veteran must be afforded a VA 
examination, to include an audiological 
evaluation, to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
results of the audiological evaluation 
should state, in numbers, the findings 
of puretone decibel loss at 1000, 2000, 
3000 and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The claims file 
must be made available to and reviewed 
by the examiner prior to the requested 
study.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 76 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


